Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been made of record in parent Application No. 15/901,646, filed on 21 February 2018.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06 August 2021 has been considered by the examiner.
Remarks
	The name of inventor Steven Pleom differs from the name of the suspected same inventor Steven Ploem indicated in the parent Application No. 15/901,646.
Claim Objections
Claims 10 and 11 are objected to because of the following informalities:
At Claim 10 an extra period appears at the end of the claim.
At Claim 11 “is” appearing after “powder” should be struck.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

1.	Claims 2-4 and 14-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	With regard to Claims 2 and 14, it is unclear as to what feature of the footwear component is determined and employed to inform the selective application of thermal energy.  Claims 3-4 and 15-16 are similarly rejected to the extent they depend from Claims 2 and 14, respectively, and does not resolve the noted ambiguity. For purposes of examination, Claims 2-4 are examined and treated with Claim 5, which recites determining an orientation of the footwear component.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
2.	Claim 1, 8, 11-13, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0290877 to J. Darland (“Darland”) in view of US 2007/0132158 to Martinoni et al. (“Martinoni”).
	With regard to Claims 1, 8, 13, and 18, Darland teaches a method wherein a level layer of thermoplastic powder is applied to a footwear component, thermal energy is selectively applied to the powder to partially bond it with the footwear component, and the footwear component is subsequently compressed (see Abstract; FIGs. 1-2, 5, 9-10; ¶¶ [0023], [0026], [0051], [0054]-[0056]).  Darland discloses a powder applicator and a thermal energy source (see FIGs. 1-4; ¶¶ [0008], [0020], [0024]-[0025]).  Darland discloses that unfused material may be removed and recycled for reuse without any particular limitation as to approach (see FIG. 10; ¶¶ [0020], [0042], [0059]); however the reference does not expressly teach a leveling and pressing device as claimed.  Martinoni is directed to a thermoplastic powder laser sintering device, and teaches a leveling roller to press, smoothen, and recover powder material prior to thermal treatment (see Abstract; FIGs. 1-2; ¶¶ [0005], [0021], [0058]).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have implemented a leveling roller in the system of Darland, as taught by Martinoni, in order to recover unfused thermoplastic powder for reuse.
	With regard to Claim 11, Darland does not particularly limit the region of powder application and otherwise teaches applying powder to a backside of a footwear component (see FIGs. 1, 3, 7-8).
With regard to Claims 12 and 20, Darland teaches applying thermal energy without particular limitation and indicates provision to heel counter, toe box, medial midfoot, and lateral midfoot portions of the footwear work piece (see FIGs. 1-4).
3.	Claims 2-7 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Darland in view of Martinoni as applied to Claims 1 and 13, respectively, and further in view of US 2017/0050374 to Minardi et al. (“Minardi”), effectively filed 21 August 2015.
	With regard to Claims 2-7 and 14-16, Darland teaches a computer-controlled x-y gantry system for provision of thermal energy via a laser (see ¶ [0033]); however the reference does not expressly teach a vision system comprising a camera for assessing work piece features such as orientation to inform control operations.  Minardi is directed to a sensor-feedback and control system for multi-axis deposition devices, and teaches inclusion of a camera to collect information such as deposition and position data, and print progress in order to inform process control (see Abstract; ¶¶ [0004], [0012], [0014]-[0015], [0048]).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have incorporated a camera in the system of Darland as claimed in order to monitor and inform the control of thermal energy provision in an automated fashion as taught by Minardi
4.	Claims 9 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Darland in view of Martinoni as applied to Claims 8 and 13, respectively, and further in view of US 2015/0107032 to Regan et al. (“Regan”).
	With regard to Claims 9 and 17, Darland teaches removal of excess powder without particular limitation (see FIG. 10; ¶¶ [0008], [0020], [0059]); however the reference does not expressly teach usage of an air stream as claimed.  Regan is directed to operations in footwear manufacture featuring particulate material (see Abstract) and teaches blowing excess particles off a footwear work piece via an air nozzle (see ¶ [0038]).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have incorporated an air nozzle in the system of Darland as claimed to remove excess powder since Regan discloses the suitability of such a device in the same field of endeavor.
5.	Claims 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Darland in view of Martinoni as applied to Claims 1 and 13, respectively, and further in view of US 3,851,411 to Crosbie et al. (“Crosbie”).
With regard to Claims 10 and 19, Darland does not disclose a cutting implement as claimed.  Crosbie is directed to thermoplastic shoe components, and teaches a cutting die for separating components from excess material and to enable recovery of said material (see Abstract; Col. 4, Lns. 32-36; Col. 6, Lns. 4-10).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have incorporated a cutting implement in the system of Darland as taught by Crosbie in order to recover excess scrap for reuse.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael P Rodriguez whose telephone number is (571)270-3736.  The examiner can normally be reached on 9:00 - 6:00 Eastern M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Meeks can be reached on 571-272-1423.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Michael P. Rodriguez/Primary Examiner, Art Unit 1715